Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 1 of 9 PageID 60

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA,

) .

)

) .

v. ) Case No. BAF ATI TOTS PTT

)

CRAIG AUSTIN LANG, ) ,
) .
)

2:42 mMe_- 1/7 -Fem-

Defendant.

SUPPLEMENTAL! AFFIDAVIT IN SUPPORT OF REQUEST FOR EXTRADITION |

I, Jesus M. Casas, being duly sworn, depose and state:

1. Llama citizen of the United States of America and a resident of Florida.

2. From November 2002 until the present, I have worked for the United States
Department of Justice as an Assistant United States Attorney for the Middle District of
Florida. I prosecute persons charged with criminal violations of the laws of the United States.
Ihave been a practicing attorney since 1998, and have been a federal prosecutor in the Middle
District of Florida since 2002. As an Assistant United States Attorney, I prosecute a variety
of federal offenses, including offenses involving Interference with Commerce by Violence,
Conspiracy, and the Carrying and Use of a Firearm During and in Relation to a Crime of
Violence. During my practice as an Assistant United States Attorney, I have become

knowledgeable about the criminal laws and procedures of the United States.

 

1 This supplemental affidavit consists of information originally provided in support of the

extradition of Craig Austin Lang, as well as new information related to the two additional
criminal offenses alleged since the original extradition request was submitted for consideration.

1
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 2 of 9 PagelD 61

3. Asan Assistant United States Attorney for the Middle District of Florida, Iam
responsible for the preparation and prosecution of criminal cases. In the course of my duties,
I have become familiar with the charges and evidence in the case of United States v. Craig
Austin Lang, et al., Criminal Case No. 2:19-cr-150-FtM.

PROCEDURAL HISTORY OF THE CASE

4. On August 16, 2019, United States Magistrate Judge Nicholas P. Mizell issued an
arrest warrant for CRAIG AUSTIN LANG (“LANG”) based upon a Criminal Complaint
and supporting affidavit that established probable cause for the commission of violations of
United States laws relating to Conspiracy to Interfere with Commerce by Violence;
Interference with Commerce by Violence; Conspiracy to Carry and Use a Firearm During
and in Relation to a Crime of Violence; and Use and Discharge of a Firearm During and in
Relation to Crime of Violence Resulting in Death. A Criminal Complaint is a written
statement of the essential facts constituting the offenses charged. The Complaint must be
made under oath before a United States Magistrate Judge. After a Criminal Complaint is

reviewed and approved, the court will normally issue a warrant for the arrest of the defendant,

if he or she is not yet in custody.

5. On September 11, 2019, a grand jury? in the Middle District of Florida returned

 

2 Under the federal laws of the United States, a grand jury is composed of not less than 16 people
whom the United States District Court selects at random from the residents of that district. The
grand jury is an independent body impaneled by the court. The purpose of the grand jury is to
examine the evidence of crimes presented to it by United States law enforcement authorities.
After independently reviewing this evidence, each member of the grand jury must determine if ..
_ there is sufficient evidence to find that a crime has been committed and that the particular
defendant or defendants committed the crime. After at least 12 grand jurors affirmatively vote
that there is sufficient evidence to believe that the defendant committed the crime or crimes, the

2
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 3 of 9 PagelD 62

and filed an Indictment charging LANG with four violations of federal law. The four
alleged violations are referred to as counts in the Indictment and in this affidavit. Count
One of the Indictment charges LANG with Conspiracy to Interfere with Commerce by
Robbery, 18 U.S.C. § 1951(a). Count Two of the Indictment charges LANG with
Interference with Commerce by Robbery, 18 U.S.C. § 1951(a) and 2. Count Three of the
Indictment charges LANG with Conspiracy to Use a Firearm During and in Relation to a
Crime of Violence, 18 U.S.C. § 924(c)(1)(A) and 924(0). Count Four of the Indictment |
charges LANG with Use of a Firearm During and in Relation to a Crime of Violence, 18
U.S.C. § 924(c)(1)(A) and 924(j)(1) and 2.

6. On December 4, 2019, a grand jury in the Middle District of Florida returned and .
filed a Superseding Indictment charging LANG and his co-defendant, Alex Jared -
Zwiefelhofer, with six violations of federal law. The Superseding Indictment includes the
four allegations contained in the original Indictment, as well as two additional counts
alleging two new federal offenses against LANG and Zwiefelhofer’. These two new
offenses in the Superseding Indictment allege criminal conduct that was not included in the
original Indictment and these new offenses required Department of J ustice approval prior to

presentation to the grand jury. Upon receiving approval from the Department of Justice to

 

grand jury may return an indictment. An indictment is a document that formally charges the
defendant with a crime or crimes, describes the specific laws that the defendant is accused of
violating, and describes the acts of the defendant that are alleged to be violations of the law.
Once the grand jury has returned an indictment, the same grand jury may hear additional
evidence to amend or supersede the indictment or add additional charges. _

3 The Superseding Indictment also contains “Special Findings” that were not contained within
the original Indictment. The “Special Findings” are only applicable to Alex Jared Zwiefelhofer
and not to LANG.
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 4 of 9 PagelD 63°

charge these two new offenses, the charges were presented to the grand jury for their
consideration and approval.

7. Count Five of the Superseding Indictment charges LANG with Conspiracy to
Kill, Kidnap, and Maim Persons in a Foreign Country, in violation of 18 U.S.C. § 956(a)(1).
Count Six of the Superseding Indictment charges CRAIG AUSTIN LAN G with Violation |
of the Neutrality Act, in violation of 18 U.S.C. § 960.

8. Asa result of the return of the Superseding Indictment charging LANG and his
co-defendant, Alex Jared Zwiefelhofer, with additional offenses, a new arrest warrant was
issued by the court. The arrest warrant authorizes the arrest of LANG for the offenses
charged in the Superseding Indictment. The new arrest warrant is attached to this
supplemental affidavit as Exhibit 2.

- The New Charges in the Superseding Indictment and Pertinent United States Law

Conspiracy to Kill, Kidnap, Maim, or Injure Persons in a Foreign Country

9. Inthe Superseding Indictment, LANG is charged with Conspiracy to Kill, Kidnap,
and Maim Persons ina Foreign Country, specifically the Bolivarian Republic of Venezuela,
in violation of Title 18, United States Code, Section 956(a)(1). Under United States law, a
conspiracy is simply an agreement to commit one or more “substantive” criminal offenses,
referred to as the purpose or object or objective of the conspiracy. The crime of conspiracy is.
an independent offense, separate and distinct from the commission of any substantive offense.
Under United States law, a person can be charged with conspiracy if (1) two or more persons
entered an agreement to commit one or more substantive offenses; (2) the defendant

knowingly and intentionally became a member of the conspiracy to commit at least one of
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 5 of 9 PagelD 64 ©

the substantive offenses; and (3) that at least one co-conspirator committed at least one over
act in furtherance of the conspiracy. An overt act is any action taken to further the objective
of the conspiracy, and need not itself be a criminal act. The Superseding Indictment alleges
eight overt acts in furtherance of the conspiracy alleged in Count Five. .

10. The objective of the charged conspiracy to kill, kidnap, and maim persons
in a foreign country was to overthrow the government of the Bolivarian Republic of
Venezuela. LANG and his co-conspirator, Alex Jared Zwiefelhofer, agreed to travel to the —
country of Venezuela to overthrow by force the government of Venezuela. In furtherance of
the conspiracy, LANG: (1) discussed with others the plan to fight the Venezuelan
government and to kill people; (2) obtained firearms, ammunition and other military
equipment that he planned to take to Venezuela for the purpose of fighting against the
Venezuelan government; (3) traveled from the State of Arizona to the State of Florida with
firearms, ammunition and other military equipment; and (4) committed an armed robbery
of $3,000 in U.S. currency from S.L., Jr. and D.L. to fund their travel to Venezuela.

Violation of the Neutrality Act

11. The Superseding Indictment also charges a substantive violation of The
Neutrality Act, in violation of Title 18, United States Code, Section 960. Section 960 makes
it illegal for a person to begin, provide funding, or take part in any military or naval
expedition against any foreign state with whom the United States is at peace. LANG and
Alex Jared Zwiefelhofer are charged with violating the Neutrality Act by organizing,
beginning, embarking, providing, preparing, furnishing money for and taking part in a

military expedition against the Bolivarian Republic of Venezuela.
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 6 of 9 PagelD 65

12. The maximum sentence that can be imposed upon conviction for each offense.

described in the Superseding Indictment and the above paragraphs of this Supplemental

Affidavit is as follows:

a. Conspiracy to Interfere with Commerce by Violence - up to 20
years’ imprisonment, a fine of up to $250,000, and a term of
supervised release following imprisonment of up to three years;

b. Interference with Commerce by Violence — up to 20 years’ |
imprisonment, fine of up to $250,000, and a term of supervised
release following imprisonment of up to three years;

c. Conspiracy to Carry and Use a Firearm During and in Relation
to a Crime of Violence ~ up to 20 years’ imprisonment, a fine of
up to $250,000, and a term of supervised release following
imprisonment of up to three years; and

d. Use and Discharge of a Firearm During the Commission of a

Crime of Violence Resulting in Death — Death or a minimum
mandatory term of imprisonment of 10 years up to any term of
years or life imprisonment, a fine of up to $250,000, and a term .
of supervised release following imprisonment of up to five years.
e. Conspiracy to Kill, Kidnap, and Maim Persons in a Foreign
Country — Imprisonment for any term of years or for life if the ©
offense is conspiracy to murder or kidnap; and imprisonment for

not more than 35 years if the offense is conspiracy to maim.
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 7 of 9 PagelID 66

f. Violation of the Neutrality Act — Imprisonment for up to three
years, a fine of up to $250,000, and a term of supervised release
following imprisonment of up to one year.

13. Title 18, United States Code, Section 3281 and 3282 set forth the
statutes of limitation governing the prosecutions of these offenses charged in the
Superseding Indictment*. The criminal offenses charged in the Superseding Indictment in
this case occurred in 2018. Since the offenses occurred less than five years ago, prosecution

of these offenses is not barred by either of the statutes of limitation.

 

4 A criminal complaint is the charging instrument that commonly precedes an indictment when a defendant is
the subject of an arrest warrant. The United States obtained an indictment of Lang and Zwiefelhofer. Because
additional charges were returned by the grand jury against Lang and Zwiefelhofer, a superseding indictment is

now the pertinent charging instrument.
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 8 of 9 PagelD 67

CONCLUSION

14, [have attached the following documents in support of this extradition of CRAIG
AUSTIN LANG:

a. Exhibit 1: A certified true and accurate copy of the Superseding Indictment.

b. Exhibit 2: A certified true and accurate copy of the arrest warrant for CRAIG

AUSTIN LANG.

c. Exhibit 3: True and accurate copies of the applicable criminal statutes and

regulations.

d. Exhibit 4: Affidavit, with attachments, of Special Agent James Roncinske, |

dated December 11, 2019, including a verified photograph of CRAIG AUSTIN
LANG.

15. If Ukrainian authorities or a Ukrainian court believes that additional information
is needed in support of this extradition request after the submission of this request, the United
States, (through the Department of Justice, Office of International Affairs) hereby requests ©

‘that it be given notification of any perceived deficiencies immediately, and that the United
States be given an opportunity to supplement its request for extradition within a reasonable
time period. |

16. I have thoroughly reviewed Special Agent Roncinske’s affidavit? and the

attachments, and attest that this evidence indicates that CRAIG AUSTIN LANG is guilty of

 

5 The special agent’s supplemental affidavit describes the conduct for all of the crimes for which
LANG is requested to be extradited, including those crimes that were described in the original
special agent’s affidavit.
Case 2:19-mc-00019-JES-MRM Document 2 Filed 12/11/19 Page 9 of 9 PagelD 68

the offenses charged in the Superseding Indictment. This affidavit and the affidavit of Special
Agent Roncinske was sworn before a United States Magistrate Judge legally authorized to

administer an oath for this purpose.

I swear under penalty of perjury that the foregoing is true and correct.

ae, M. Casas
Chief Assistant United States Attorney
Fort Myers Division

, jr
Signed and sworn to before me this } 0 day of December, 2019 in Fort Myers,

United States Magistrate Rudge
Middle District of Flori
